United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.D., Appellant
and
U.S. POSTAL SERVICE, CATHEDRAL
STATION POST OFFICE, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Russell Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0842
Issued: February 23, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 14, 2021 appellant, through counsel, filed a timely appeal from a November 16,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the November 16, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing February 24, 2020 causally related to her August 3, 2011 employment
injury.
FACTUAL HISTORY
On August 8, 2011 appellant, then a 51-year-old carrier technician, filed a traumatic injury
claim (Form CA-1) alleging that on August 3, 2011 she sustained right knee and ankle injuries
when she tripped and fell on an entryway rug as she was delivering mail while in the performance
of duty. She stopped work on the date of injury. Appellant returned to work in a light-duty position
on November 21, 2011. By decision dated February 22, 2012, OWCP accepted that she sustained
unspecified internal derangement of the right knee. Appellant continued to work in a light-duty
position with physical restrictions. OWCP paid her wage-loss compensation on the supplemental
rolls commencing September 19, 2011.
OWCP subsequently received a September 12, 2011 magnetic resonance imaging (MRI)
scan of the right knee that demonstrated a focal full-thickness chondral defect with chondral
fissuring and subchondral edema, degeneration of the posterior horn and the medial meniscus, and
slight prepatellar bursal inflammation.
Dr. Nidia R. Carrero, an anesthesiologist, followed appellant from May 9 through
December 12, 2012. She diagnosed internal derangement of both knees, right greater than left,
and a full-thickness chondral defect in the right knee with mild effusion demonstrated by x-ray.
Dr. Charles Pearlman, an orthopedic surgeon, submitted a December 24, 2012 report diagnosing
traumatic injury and internal derangement of both knees, and an “aggravating and exacerbating
injury” to the right knee.
Appellant subsequently sought treatment from Dr. Frank Watkins, a Board-certified
orthopedic surgeon. In a May 13, 2013 report, Dr. Watkins provided appellant’s history of injury
and treatment. He noted that she had undergone a right knee arthroscopy in 1996. Dr. Watkins
diagnosed patellofemoral syndrome of the right knee and a consequential left knee injury.
In a September 6, 2016 report, Dr. Edmond Cleeman, a Board-certified orthopedic
surgeon, diagnosed unilateral primary osteoarthritis of the right knee, greatest at the patellofemoral
articulation.4
In a report dated June 5, 2018, Dr. Cleeman noted that appellant’s right knee symptoms
had become more severe during the previous two weeks, worsened by walking, bending, twisting,
and climbing stairs.
Dr. Michael J. Katz, a Board-certified orthopedic surgeon, provided a series of reports
dated November 18, 2018 through January 5, 2020. He noted a history of the original August 3,
4

On April 23, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging that on September 6, 2016 she
suffered a recurrence of her August 3, 2011 injury while on light-duty work. By decision dated July 19, 2017, OWCP
denied her claim for a recurrence of disability, finding that the medical evidence of record was insufficient to establish
a worsening of the accepted injury as of September 6, 2016.

2

2011 employment injury and subsequent treatment. On examination, Dr. Katz found a positive
McMurray’s test, positive patellar apprehension test, and limited range of motion. He diagnosed
derangement of the right knee with degenerative changes. 5 Dr. Katz prescribed physical therapy
and a patellar brace. He also administered a series of injections to the right knee.
On October 6, 2019 Dr. Katz prescribed a series of five intra-articular injections to the right
knee.
On April 7, 2020 appellant filed a Form CA-2a alleging that on February 20, 2020 she
suffered a recurrence of her August 3, 2011 injury while on light-duty work. She stopped work
on February 25, 2020.
In support of her claim, appellant submitted a March 8, 2020 report by Dr. Katz, relating
that appellant had been unable to work since February 24, 2020 due to knee pain. On examination,
he observed a positive McMurray’s test and patellar apprehension test in the right knee. Dr. Katz
recommended an MRI scan of the right knee to determine the exact diagnosis that had caused her
symptoms. He held appellant off work due to sequelae of the August 3, 2011 employment injury.
In a May 7, 2020 development letter, OWCP requested that appellant submit additional
evidence in support of her recurrence claim, including medical documentation supporting that she
was disabled from work commencing February 24, 2020 due to the accepted August 3, 2011
employment injury. It afforded her 30 days to respond.
In response, appellant submitted a March 18, 2020 MRI scan of the right knee, which
demonstrated moderate-to-severe chondromalacia, mild-to-moderate medial compartment
osteoarthritis, a small effusion, low-grade sprain versus early degeneration of the anterior cruciate
ligament (ACL) without a tear, and no evidence of a meniscal tear.
In a May 14, 2020 statement, the employing establishment controverted the recurrence
claim, contending that appellant had been placed off work because of an investigation into alleged
criminal acts committed while in the performance of duty.
In a May 22, 2020 development letter, OWCP requested that the employing establishment
clarify whether it had withdrawn her light-duty work position.
In a June 10, 2020 statement, an employing establishment manager noted that he was
unfamiliar with appellant’s light-duty work status as he had begun work at the employing
establishment in January 2020.
In a June 2, 2020 report, Dr. Katz summarized appellant’s history of injury and treatment.
He also noted a prior right knee arthroscopy in 1996. Dr. Katz opined that appellant had sustained
a recurrence of disability caused by a worsening of the accepted right knee condition, as her work
duties since 2016 caused wear and tear to the right knee. He explained that her right knee
osteoarthritis, chondromalacia, and maltracking of the right patella had progressed since the initial

5

February 28, 2019 right knee x-rays demonstrated mild tricompartmental osteoarthrosis primarily involving the
patellofemoral compartment, and a small joint effusion.

3

injury. This slow deterioration was demonstrated by MRI scan results and findings on
examination. Dr. Katz also provided literature on knee conditions.
Appellant provided a May 6, 2020 statement explaining that she stopped work on
February 20, 2020 and used leave through February 24, 2020 as she was unable to stand for
prolonged periods as required by her duties as a letter carrier.
By decision dated June 26, 2020, OWCP denied appellant’s recurrence of disability claim,
finding that the medical evidence of record was insufficient to establish a spontaneous worsening
of the accepted right knee injury on February 20, 2020 as alleged.
On July 7, 2020 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted additional evidence, including reports dated May 5 through July 15,
2020, wherein Dr. Katz noted that appellant continued to have right knee pain and that the whole
right lower extremity was becoming painful. Dr. Katz opined that since the August 3, 2011 injury,
and particularly since the summer of 2016 when she resumed work as a letter carrier, she had put
a lot of wear and tear on her right knee. Appellant’s right knee had deteriorated “due to the work
that she has been doing,” rendering her totally disabled from work. Dr. Katz recommended
additional injections.
On July 15, 2020 the employing establishment terminated appellant effective June 20,
2020 for conduct unbecoming of an employing establishment employee.
In an August 18, 2020 report, Dr. Katz opined that the progressed chondromalacia,
osteoarthritis, patellar maltracking, and degenerated ACL were due to the slow progression over
time related to her work as a letter carrier after the August 3, 2011 employment injury.
During the hearing, held October 1, 2020, counsel contended that appellant was not
required to prove that the claimed recurrence was due solely to work factors.
By decision dated November 16, 2020, OWCP’s hearing representative affirmed the
June 26, 2020 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition , which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment. 6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position, or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
6

20 C.F.R. § 10.5(x); A.V., Docket No. 20-0486 (issued June 20, 2021); J.D., Docket No. 18-1533 (issued
February 27, 2019).

4

of total disability and to show that he or she cannot perform such limited-duty work.7 As part of
this burden, the employee must show a change in the nature and extent of the injury -related
condition or a change in the nature and extent of the limited-duty job requirements. 8
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the claimed disability and the accepted employment injury. 9
The Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self -certify his or her disability and entitlement
to compensation.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing February 20, 2020 causally related to her August 3, 2011 employment
injury.
OWCP received reports from Dr. Carrero dated from May 9 through December 12, 2012,
a December 24, 2012 report from Dr. Pearlman, a May 13, 2013 report from Dr. Watkins and
September 6, 2016 and June 5, 2018 reports by Dr. Cleeman. As these reports predate the period
of recurrence at issue, they are of no probative value regarding appellant’s disability claim and are
insufficient to meet appellant’s burden of proof. 11
Appellant provided reports from Dr. Katz dated March 8 through August 18, 2020,
attributing the origin of progressive degenerative findings in the right knee to work factors
beginning in the summer of 2016, superimposed on the effects of the August 3, 2011 employment
injury. With regard to the February 20, 2020 work stoppage, he noted in a March 8, 2020 report
that appellant was disabled from work due to sequelae of the August 3, 2011 employment injury.
In reports dated from May 5 through July 15, 2020, Dr. Katz opined that additional work factors
commencing in the summer of 2016 contributed to the degeneration of appellant’s right knee, with
osteoarthritis, chondromalacia, and maltracking of the right patella. He reiterated in his August 18,
2020 report that work factors after the August 3, 2011 employment injury exacerbated the slow
progression of chondromalacia, osteoarthritis, patellar maltracking, and ACL degeneration.
7

See D.W., Docket No. 19-1584 (issued July 9, 2020); S.D., Docket No. 19-0955 (issued February 3, 2020); Terry
Hedman, 38 ECAB 222 (1986).
8

Id.

9

Y.S., Docket No. 19-1572 (issued March 12, 2020).

10

J.B., Docket No. 19-0715 (issued September 12, 2019); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

C.S., Docket No. 20-1621 (issued June 28, 2021); see L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018); see also William A. Archer, supra note 6 (the Board will not require OWCP
to pay compensation for disability in the absence of medical evidence directly addressing the specific dates of claimed
disability).

5

Dr. Katz thus attributed appellant’s condition to new work exposures commencing in 2016, rather
than a spontaneous worsening of the accepted right knee condition without intervention from
additional work factors.12 The Board, therefore, finds that Dr. Katz’ reports are insufficient to
establish appellant’s recurrence claim.
Appellant also submitted imaging and diagnostic studies that addressed her right knee and
lower extremity. The Board has held, however, that diagnostic studies, standing alone, lack
probative value on the issue of causal relationship as they do not address whether the accepted
employment injuries resulted in appellant’s period of disability on specific dates.13
As the medical evidence of record is insufficient to establish a recurrence of disability
commencing February 20, 2020, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing February 20, 2020 causally related to her August 3, 2011 employment
injury.

12

D.H., Docket No. 21-0102 (issued July 28, 2021).

13

D.K., Docket No. 21-0082 (issued October 26, 2021); O.C., Docket No. 20-0514 (issued October 8, 2020); R.J.,
Docket No. 19-0179 (issued May 26, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

